ORDER

Harvey E. Henry and Southern Express, Inc. appeal from a judgment of replevin in favor of Ben Morrow and William 0. Morrow for the return of five trailers or, in the alternative, for $18,750 as the combined value of the five trailers; and for $7,500, as compensation for the use and detention of the trailers for three years. We affirm. We have reviewed the record and find the claims of error to be without merit. As an opinion would have no precedential value nor serve any jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.